Me. Justice Hutchison
delivered the opinion, of the court.
The brief of appellant contains but one assignment of error, to wit, that the facts stated in the information do not constitute a crime.
The body of the information follows:
“The fiscal files this information against Pablo Pillot for violation of section 47 of the Penal Code, in relation with section 359 'thereof (misdemeanor), committed as follows: The said Pablo Pillot on or about December 23, 1917, and in Guayama, a part of the judicial district of the same name, at the time of the holding of a meeting to promote a labor strike, then and there, illegally, voluntarily and maliciously counseled and incited the persons there assembled to commit the crime of riot by attacking jointly and unlawfully and with force and violence sugar-mill owners and policemen, expressing himself as follows: ‘Comrades, ive must win the next strike by whatever method; if it be necessary to resort to dynamite, it shall be done; if it be necessary to blow up bridges, they shall be blown up; no stone shall be left unturned; what happened last year shall not happen this year.. Citizens will be prepared to defend themselves from the outrages of the police; they have a perfect right to place themselves anywhere during the period of the strike,- and they must not permit any insolent policeman to impede them; neither must they permit themselves to be searched, and if they are abused let them personally defend themselves. Strikes in Porto Rico are not won at once because strikers have not the will; for if they resort to what they ought to, and set fire in Sebastapol and in Petrograd and elsewhere, when the burgess (burgués) awakes at midnight, -informed by one of his tools (alimies), he will go mad with despair and the strike will be won. The strike will begin on February 15th, but it may be before that time, as it is not well that the burgess (bur-gtiés) should have notice of when it shall be, in order that he may not be able to prepare himself.’ ‘And you, people, look for a bit of steel, forge a cannon and keep it in your home in order to-attack in the next strike, if sugar-mill owners do not accede to the petitions that are presented to them.’ ”
The contention is not res nova in this court and we find nothing in the argument of appellant to justify a departnve from the doctrine of People v. Dessús, 12 P. R. R. 330.
*494Tbe judgment appealed from must be

Affirmed.

Justices del Toro and Aldrey concurred.
Chief Justice Hernández and Justice Wolf dissented.